NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1




            United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                  Argued September 27, 2007
                                   Decided August 28, 2008

                                            Before

                                 WILLIAM J. BAUER, Circuit Judge

                              KENNETH F. RIPPLE, Circuit Judge

                                 MICHAEL S. KANNE, Circuit Judge

Nos. 06‐3328, 06‐3488 & 06‐3563

LARRY MAYES,                                         Appeals from the United States District 
     Plaintiff‐Appellee,                             Court for the Northern District of Indiana,
     Cross‐Appellant,                                Hammond Division.

       v.                                            No. 03 C 379

CITY OF HAMMOND and MICHAEL                          Paul R. Cherry,
SOLAN,                                               Magistrate Judge.
      Defendants‐Appellants,

                  and

RAYMOND MYSZAK and FRANK
DUPEY,
     Defendants,
     Cross‐Appellees.

                                          O R D E R
       These consolidated appeals were argued on September 27, 2007.  Nearly six months
later we granted the parties’ motion to stay proceedings pending the outcome of their
Nos. 06‐3328, 06‐3488 & 06‐3563                                                          Page 2

settlement efforts.  On June 26, 2008, the parties filed a joint motion to vacate the underlying
jury verdict and judgment as a condition to the proposed settlement agreement they had
reached.  We issued a limited remand to the district court to allow the court to inform us if it
was inclined to vacate the jury verdict and judgment.  See U.S. Bancorp Mortgage Co. v.
Bonner Mall Partnership, 513 U.S. 18 (1994); Marseilles Hydro Power LLC v. Marseilles Land &
Water Co., 481 F.3d 1002 (7th Cir. 2007).  In response the district court issued an Opinion and
Order on August 15, 2008, advising us that it is inclined to grant the joint request to vacate
the jury verdict and judgment.  Accordingly, the case is REMANDED to the district court
for further proceedings.